In re Verrett, Samuel Lance;—Defendant; Applying for Supervisory and/or Remedial Writs, Parish of St. Charles, 29th Judicial District Court Div. D, No. 03-0532; to the Court of Appeal, Fifth Circuit, No. 04-K-491.
Writ denied. If, however, trial on June 28, 2004 is again continued over the objection of the defense, the trial court is ordered to conduct an evidentiary hearing in accordance with La.C.Cr.P. art. 701 to revisit the issue of whether defendant should be released from custody.
VICTORY, J., would deny the writ.
TRAYLOR, J., would deny the writ.